DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Preliminary Amendment filed on February 4, 2020.
Claims 1-20 are pending in this action. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,585,922. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed language of claims 1-20 of instant application merely broadens the claimed subject matter of claims 1-20 of the patent by omitting some claimed features (please see the claim comparison bellow).  

In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969) ; the omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Application #16/781,150
Patent Number: 10,585,922
Claim 1. A method comprising: receiving, by a computer, a search query from a user for finding a resource; obtaining, by the computer, a description on a page on a net on which page an unknown word within one or more words extracted from the search query is found, the unknown word not in a dictionary; extracting, by the computer, one or more second words from the description using morphological analysis; assigning, by the computer, using the dictionary, at least one second category from among a plurality of categories to the one or more second words extracted from the description; finding, by the computer, among the one or more second words, a particular word to which a predetermined category was assigned, extracting a correlation word from among the one or more second words having a high correlation with the found particular word, and finding, in the dictionary, a search word from among one or more first words extracted from the search query and assigned at least one first category that is the same as the predetermined category; finding, from a repository, by the computer, resource data using the correlation word and the search word; and listing, by the computer, the resource data found for the resource.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 













Claim 2: The method according to claim 1, the method further comprising: in response to identifying the unknown word in the one or more words, searching for the unknown word on the repository, wherein the repository comprises pairs of separate resource data and separate skill information associated with the resource data, prior to searching for the unknown word on the net, wherein searching for the unknown word on the net is performed if the unknown word is not found in the repository.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 Claim 3: The method according to claim 2, the method further comprising: in response to identifying the unknown word in the repository: finding, from the repository, the resource data comprising one or more of human resource data, machine resource data, and worksite data using the unknown word; and listing the found resource data comprising one or more of the human resource data, the machine resource data, and the worksite data.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 Claim 4: The method according to claim 4, the method further comprising: proposing, by the computer, that the unknown word be added in the dictionary if the unknown word is in the repository.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 Claim 5: The method according to claim 2, wherein the skill information comprises one or more of career information and specification information.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 Claim 6: The method according to claim 1, further comprising: assigning, by the computer, the at least one first category to the one or more first words using the dictionary by: finding a synonym of the one or more first words; and assigning the at least one first category from among the plurality of categories to the synonym word in place of the one or more first words extracted from the search query.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 Claim 7: The method according to claim 1, wherein the predetermined category is a category representing a skill of one or more of a human resource and a machine resource.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 Claim 8: The method according to claim 1, wherein the predetermined category is a category representing a skill to be required for a worksite for one or more of a human resource and a machine resource.  

 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 Claim 9: The method according to claim 1, wherein the repository is one or more of a human resource repository, a machine resource repository, and a worksite repository.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 Claim 10: The method according to claim 1, wherein obtaining, by the computer, a description on a page on a net on which page an unknown word within one or more words extracted from the search query is found, the unknown word not in a dictionary further comprises: searching, by the computer, for the unknown word on the net comprising the dictionary on at least one of an internet and an intranet.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 Claim 11: The method according to claim 1, wherein the page comprises the unknown word as a header and the description comprises explanatory notes on the header.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 Claim 12: The method according to claim 1, wherein listing, by the computer, the resource data found for the resource further comprises: listing, by the computer, the resource data comprising one or more of found human resource data, machine resource data, and worksite data, according to an order of priority.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 Claim 13: The method according to claim 1, further comprising: in response to the dictionary comprising a keyword dictionary and a system dictionary, assigning, by the computer, the one or more particular categories to the one or more second words using the dictionary in the order of the keyword dictionary and then the system dictionary.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 Claim 14: The method according to claim 1, wherein the plurality of categories in the dictionary comprise the at least one first category representing a skill of the resource comprising one or more of a human resource and a machine resource, the at least one second category representing a skill to be required in a worksite for one or more of the human resource or the machine resource, and a category representing that a word relates to a question in a search query.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 Claim 15: The method according to claim 13, wherein a word in the keyword dictionary comprises a keyword representing a skill of one or more of a human resource, a machine resource, and a skill to be required in a worksite for one or more of the human resource and the machine resource.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 Claim 16: The method according to claim 1, further comprising: assigning, by the computer, the at least one first category to the one or more first words and an additional category representing an categorical unknown word to the unknown word.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 Claim 17: A computer system, comprising: one or more processors; and a memory storing a program which, when executed on the processor, performs one or more operations for finding a resource, the one or more operations comprising: receiving a search query from a user for finding a resource; obtaining a description on a page on a net on which page an unknown word within one or more words extracted from the search query is found, the unknown word not in a dictionary; extracting one or more second words from the description using morphological analysis; assigning, using the dictionary, at least one second category from among a plurality of categories to the one or more second words extracted from the description; finding, among the one or more second words, a particular word to which a predetermined category was assigned, extracting a correlation word from among the one or more second words having a high correlation with the found particular word, and finding, in the dictionary, a search word from among one or more first words extracted from the search query and assigned at least one first category that is the same as the predetermined category; finding, from a repository, resource data using the correlation word and the search word; and listing, the resource data found for the resource.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 













 Claim 18 : The computer system according to claim 17, the operation further comprising: in response to identifying the unknown word in the one or more words, searching for the unknown word on the repository, wherein the repository comprises pairs of separate resource data and separate skill information associated with the resource data, prior to the searching for the unknown word on the net, wherein the searching for the unknown word on the net is performed if the unknown word is not found in the repository.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 Claim 19: A computer program product for finding a resource, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising: receiving a search query from a user for finding a resource; obtaining a description on a page on a net on which page an unknown word within one or more words extracted from the search query is found, the unknown word not in a dictionary; extracting one or more second words from the description using morphological analysis; assigning using the dictionary, at least one second category from among a plurality of categories to the one or more second words extracted from the description; finding, among the one or more second words, a particular word to which a predetermined category was assigned, extracting a correlation word from among the one or more second words having a high correlation with the found particular word, and finding, in the dictionary, a search word from among one or more first words extracted from the search query and assigned at least one first category that is the same as the predetermined category; finding, from a repository, resource data using the correlation word and the search word; and listing the resource data found for the resource.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 










Claim 20: The computer program product according to claim 19, the program instructions executable by the computer to cause the computer to perform the method further comprising: in response to identifying the unknown word in the one or more words, searching for the unknown word on the repository, wherein the repository comprises pairs of separate resource data and separate skill information associated with the resource data, prior to searching for the unknown word on the net, wherein searching for the unknown word on the net is performed if the unknown word is not found in the repository.

1. A method comprising: receiving, by a computer, a search query from a user for finding a resource; extracting, by the computer, one or more words from the search query using morphological analysis; assigning, by the computer, at least one first category to at least one first word of the one or more words using a dictionary, wherein the dictionary comprises one or more pairs of a separate word from among a plurality of words and a particular category from among a plurality of categories associated with the separate word; and in response to identifying an unknown word not in the dictionary within the one or more words: searching, by the computer, for the unknown word on a net; in response to finding the unknown word on the net: obtaining by the computer, a description on a page on the net on which page the unknown word is found; extracting, by the computer, one or more second words from the description using morphological analysis; assigning, by the computer, using the dictionary, at least one second category from among the plurality of categories to the one or more second words extracted from the description;  P201705183US01Page 52 of 60finding, among the one or more second words, a particular word to which a predetermined category was assigned, extracting a correlation word from among the one or more second words having a high correlation with the found particular word, and finding, in the dictionary, a search word from among the one or more first words assigned the at least one first category that is the same as the predetermined category; finding, from a repository, by the computer, resource data using the correlation word and the search word; and listing, by the computer, the resource data found for the resource.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 2. The method according to claim 1, the method further comprising: in response to identifying the unknown word in the one or more words, searching for the unknown word on the repository, wherein the repository comprises pairs of separate resource data and separate skill information associated with the resource data, prior to searching for the unknown word on the net, wherein searching for the unknown word on the net is performed if the unknown word is not found in the repository.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 3. The method according to claim 2, the method further comprising: in response to identifying the unknown word in the repository: finding, from the repository, the resource data comprising one or more of human resource data, machine resource data, and worksite data using the unknown word; and listing the found resource data comprising one or more of the human resource data, the machine resource data, and the worksite data.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 4. The method according to claim 4, the method further comprising: proposing, by the computer, that the unknown word be added in the dictionary if the unknown word is in the repository.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 5. The method according to claim 2, wherein the skill information comprises one or more of career information and specification information.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 6. The method according to claim 1, wherein assigning, by the computer, at least one first category to at least one first word of the one or more words using a dictionary further comprises: finding a synonym of the at least one first words; and assigning a separate category from among the plurality of categories to the synonym word in replace of the at least one first word extracted from the search query.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 7. The method according to claim 1, wherein the predetermined category is a category representing a skill of one or more of a human resource and a machine resource.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 8. The method according to claim 1, wherein the predetermined category is a category representing a skill to be required for a worksite for one or more of a human resource and a machine resource.  

 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 9. The method according to claim 1, wherein the repository is one or more of a human resource repository, a machine resource repository, and a worksite repository.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 10. The method according to claim 1, wherein searching, by the computer, for the unknown word on a net further comprises: searching, by the computer, for the unknown word on the net comprising a dictionary on at least one of an internet and an intranet.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 



11. The method according to claim 1, wherein the page comprises the unknown word as a header and the description comprises explanatory notes on the header.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 12. The method according to claim 1, wherein listing, by the computer, the resource data found for the resource further comprises: listing, by the computer, the resource data comprising one or more of found human resource data, machine resource data, and worksite data, according to an order of priority.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 13. The method according to claim 1, further comprising: in response to the dictionary comprises a keyword dictionary and a system dictionary, assigning, by the computer, the one or more particular categories to the one or more second words using the dictionary in the order of the keyword dictionary and then the system dictionary.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 14. The method according to claim 1, wherein the plurality of categories in the dictionary comprise a first category representing a skill of the resource comprising one or more of a human resource and a machine resource, a second category representing a skill to be required in a worksite for one or more of the human resource or the machine resource, P201705183US01Page 55 of 60a category representing that a word relates to a question in a search query, or a category representing a part of speech.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 15. The method according to claim 13, wherein a word in the keyword dictionary comprises a keyword representing a skill of one or more of a human resource, a machine resource, and a skill to be required in a worksite for one or more of the human resource and the machine resource.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 16. The method according to claim 1, wherein assigning, by the computer, at least one first category to at least one first word of the one or more words further comprises: assigning an additional category representing an unknown word to the unknown word.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 17. A computer system, comprising: one or more processors; and a memory storing a program which, when executed on the processor, performs one or more operations for finding a resource, the one or more operations comprising: receiving a search query from a user for finding the resource; extracting one or more words from the search query using morphological analysis; assigning at least one first category to at least one first word of the one or more words using a dictionary, wherein the dictionary comprises one or more pairs of a separate word from among the plurality of words and a particular category from among a plurality of categories associated with the separate word; and  P201705183US01Page 56 of 60in response to identifying an unknown word not in the dictionary within the one or more words: searching for the unknown word on a net; in response to finding the unknown word on the net: obtaining a description on a page on the net on which page the unknown word is found; extracting one or more second words from the description using morphological analysis; assigning, using the dictionary, at least one second category from among the plurality of categories to the one or more second words extracted from the description; finding, among the one or more second words, a particular word to which a predetermined category was assigned, extracting a correlation word from among the one or more second words having a high correlation with the found particular word, and finding, in the dictionary, a search word from among the one or more first words assigned the at least one first category that is the same as the predetermined category; finding, from a repository, resource data using the correlation word and the search word; and listing the resource data found for the resource.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 18. The computer system according to claim 17, the operation further comprising: in response to identifying the unknown word in the one or more words, searching for the unknown word on the repository, wherein the repository comprises pairs of P201705183US01Page 57 of 60separate resource data and separate skill information associated with the resource data, prior to the searching for the unknown word on the net, wherein the searching for the unknown word on the net is performed if the unknown word is not found in the repository.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 19. A computer program product for finding a resource, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising: receiving a search query from a user for finding a resource; extracting one or more words from the search query using morphological analysis; assigning at least one first category to at least one first word of the one or more words using a dictionary, wherein the dictionary comprises one or more pairs of a separate word from among the plurality of words and a particular category from among a plurality of categories associated with the separate word; in response to identifying an unknown word not in the dictionary within the one or more words: searching for the unknown word on a net; in response to finding the unknown word on the net: obtaining a description on a page on the net on which page the unknown word is found; extracting one or more second words from the description using morphological analysis; assigning, using the dictionary, at least one second category from P201705183US01Page 58 of 60among the plurality of categories to the one or more second words extracted from the description; finding, among the one or more second words, a particular word to which a predetermined category was assigned, extracting a correlation word from among the one or more second words having a high correlation with the found particular word, and finding, in the dictionary, a search word from among the one or more first words assigned the at least one first category that is the same as the predetermined category; finding, from a repository, resource data using the correlation word and the search word; and listing the resource data found for the resource to the user.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 20. The computer program product according to claim 19, the method further comprising: in response to identifying the unknown word in the one or more words, searching for the unknown word on the repository, wherein the repository comprises pairs of separate resource data and separate skill information associated with the resource data, prior to searching for the unknown word on the net, wherein searching for the unknown word on the net is performed if the unknown word is not found in the repository.


computer readable storage medium in the specification Paragraphs 0247-0249, more particularly: A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goto et al. (US 2015/0161144) discloses, document classification apparatus and document classification method.
	Culbertson et al. (US 2013/0282645) discloses, system and method for probabilistic name matching.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.

Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
September 11, 2021							Abul K. Azad
										Primary Examiner
										Art Unit 2656
/ABUL K AZAD/Primary Examiner, Art Unit 2656